Citation Nr: 1710625	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-18 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for plantar calcaneal heel spurs.

4.  Entitlement to service connection for a bunion deformity.

5.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at an August 2015 Board hearing held by videoconference at the RO.  The claims file contains a transcript of the hearing.

The Board remanded the case for further development in December 2015.  The case has since been returned for appellate review.  With respect to the claims at issue in this appeal, there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Board notes that, subsequent to remand, the Veteran was granted service connection for bilateral pes planus, PTSD, and left ear hearing loss, as well as entitlement to TDIU.  See October 2016 Rating Decision (granting service connection for PTSD and granting TDIU); August 2016 Rating Decision (granting service connection for bilateral pes planus and left ear hearing loss).  He is now rated totally disabled from June 9, 2012.  Therefore, those previously-remanded issues are no longer on appeal and are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have diabetes mellitus during his active service; his diabetes was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.

2.  The Veteran did not have hepatitis C during his active service; his hepatitis C was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.

3.  The Veteran's plantar calcaneal heel spurs did not begin during and were not otherwise caused by his military service; his plantar calcaneal heel spurs were not caused by or aggravated by his service-connected pes planus.

4.  The Veteran does not have, and has not had during the appeal period, a disability consisting of bunion deformity.

5.  Audiometric testing establishes that the Veteran has, at worst, level II hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

3.  The criteria for service connection for plantar calcaneal heel spurs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).

4.  The criteria for service connection for a bunion deformity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

5.  The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  In determining whether statements submitted in support of a claim are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Service Connection:  General Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Diabetes mellitus is encompassed by the list of chronic diseases.  See 38 C.F.R. § 3.309(a).  Therefore, the Board will also apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim with respect to diabetes mellitus.

III.  Service Connection:  Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes based on alleged onset during service.  See May 2014 Informal Conference Report ("He states that he was diagnosed with diabetes in the 1980s or 90s and that he believes that diabetes started in service."); August 2015 Board Hearing Tr. at 27-31 (alleging symptoms the Veteran attributes to diabetes and post-service diagnosis by a private physician in 1978; also claiming to have documentation).

The Veteran's service treatment records contain no diagnosis or other indication of diabetes during his active service.  See, e.g., October 1973 Report of Medical Examination (albumin negative, sugar negative, all findings under clinical evaluation "normal" and noted to be in "good health"); February 1974 Statement of Medical Condition ("There has been no change in my medical condition.").  The service treatment records provide significant probative weight against finding any in-service occurrence of the Veteran's diabetes.

The post-service evidence of record indicates that the Veteran was first diagnosed in the 1990s, two decades after his active service.  In December 1996, he complained of blurry vision and frequent urination, as well as a funny taste in his mouth.  He was sent for lab work, and the follow-up record shows a diagnosis of NIDDM and prescription of Glucophage.  It is clear there was no prior diagnosis of diabetes, as none of the medical records from this practice dated from 1991 until December 1996 contain any indication of diabetes in his medical history or diagnoses.  The greater weight of the evidence establishes that the Veteran did not have diabetes during his active service or within one year after his active service and also that he did not experience a continuity of symptomatology since his active service.  See, e.g., May 1991 Progress Note (no diagnosis of diabetes; "Pt takes no medication").  This evidence, which includes statements made to a physician for the purpose of treatment and the absence of diagnoses in treatment records where a diagnosis would be expected, outweighs the Veteran's own, more recent testimony that he had symptoms that he (but no doctor) has attributed to diabetes.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see also Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy).  The Veteran is not entitled to service connection for diabetes as a chronic condition based on continuity of symptomatology.  38 C.F.R. §§ 3.304(b) and 3.309(a).

With respect to direct service connection, the Veteran has not identified any particular in-service disease or injury that may be associated with his currently diagnosed diabetes.  The Board's own review of his service treatment records reveals no in-service disease or injury that may be associated with his current diabetes.  (For example, the Veteran has never alleged exposure to toxic agents during his active service that are capable of causing or contributing to the development of diabetes.)  The Veteran's direct service connection claim fails for lack of an in-service disease or injury that may be associated with his currently diagnosed diabetes mellitus.  

In making this determination, the Board also notes that there was a period of over 20 years between his active service and his initial diagnosis with diabetes.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in seeking treatment and reporting symptoms).  This provides some evidence against a finding that the Veteran's diabetes may be connected to any in-service event, particularly where there is no alleged or apparent in-service event.  See August 2016 VA Correspondence (requesting documentation of alleged diagnosis of diabetes in 1978); September 2016 VA Correspondence (same).  Again, the Veteran's claim was based upon in-service onset and this delay in symptoms and diagnosis weighs heavily against onset during or shortly after service.

The Veteran's allegations that he was diagnosed with diabetes in 1978 are not credible.  First, there is no objective documentation supporting this, even though he was asked to provide such evidence.  Second, although lay statements as to a diagnosis are generally competent, the Veteran's statements on this point are not credible because they are directly contradicted by the medical records.  The medical records from the 1990s show (a) a clear initial diagnosis in 1996, and (b) no recitations of a history of diabetes or of taking any diabetic medications in the records dated prior to December 1996.  The Veteran was receiving treatment at this practice from 1991 so he would have reported a past medical history of diabetes diagnosed in 1978, if that were the case.  The Veteran testified Dr. E. was the physician who diagnosed diabetes, and the records he submitted do contain records from Dr. E. in the 1990s related to diabetes management, but nothing from earlier dates.

Finally, there is no suggestion in the medical evidence that the Veteran's diabetes is in any way related to his service.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a diabetes mellitus is denied.

IV.  Service Connection:  Hepatitis

The Veteran claims entitlement to service connection for hepatitis which, he alleges, he incurred during his active service.  See August 2015 Board Hearing Tr. at 33-35; May 2014 Informal Conference Report ("He stated that he used intravenous drugs in service, not before or after, giving him hepatitis.").
The record establishes a diagnosis of hepatitis C.  See August 2016 VA Examination Report (diagnosing hepatitis C and reporting initial diagnosis in 2008).  However, none of the private medical records the Veteran submitted showed a medical history of hepatitis C through the records dated in 2013, so it is not sure exactly when he was initially diagnosed, although it appears to have been more like 2011.  See March 2011 VA Gastroenterology Note ("just found out he has hep c...).

The Veteran's identification of risk factors has been extremely inconsistent.  In 2011, he identified the use of an air gun injector during service for vaccinations as his sole risk factor.  See March 2011 VA Gastroenterology Note ("just found out he has hep c...Risk factors:  air gun vaccines; no known hx ivda or blood transfusions."); May 2011 Risk Factors for Hepatitis Questionnaire (denying presence of any risk factors, including intravenous drug use and blood transfusions).  However, in May 2014, he stated he used intravenous drugs in service, but not before or after, which gave him hepatitis.  See May 2014 Informal Conference Report.  In August 2014, he did not identify air gun injectors, but instead claimed his risk factors included transfusions or blood products before 1992, accidental exposure to blood by health workers before 1992, and, in or around 1970 or 1971, intravenous drug use or intranasal cocaine use.  See August 2014 Veteran Statement in Support of Claim (attaching notice letter on which there are handwritten notations that he did have intravenous drug use or intranasal cocaine use and that he "gave blood" with respect to transfusions or accidental exposure).  At his 2015 Board hearing, he only identified intravenous drug use (allegedly during his active service) as a risk factor.  August 2015 Board Hearing Tr. at 33-35.  The record also establishes that he was stabbed in the abdomen in the early 1980s, requiring a two-day hospital stay.  Id.

Given these significant inconsistencies, the Board finds that the Veteran is not a reliable historian with respect to his actual risk factors for hepatitis C (e.g. whether and when he used intravenous drugs, whether he was immunized via an air gun injector).  Caluza v. Brown, 7 Vet.App. at 511.  In making this determination, the Board notes that it had the opportunity to observe the Veteran provide testimony and that his testimony is in support of his claim for financial benefits.  See Arneson v. Shinseki, 24 Vet.App. 379, 382-383   (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet.App. at 511 (noting importance of observing demeanor, tone of voice, and consistency with other evidence in assessing credibility of a witness); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).

First, there is no documentation of any in-service risk factor, therefore, the only evidence supporting an in-service event or injury is the Veteran's own testimony.

The Board finds that the evidence is against finding that he had a blood transfusion or accidental exposure to blood during his active service.  The Veteran has denied blood transfusions or accidental exposure, see March 2011 VA Gastroenterology Note, and his service treatment records are silent for any blood transfusion or accidental exposure to blood.  He has stated that he recalls transfusions and accidental exposure to blood by health workers, but only sometime "before 1992."  The Veteran was not a health worker during his active service and there is no record of an in-service transfusion.  The greater weight of the evidence is against finding any in-service event or injury consisting of a blood transfusion or accidental exposure to blood.  He may also be confused on this point, since his handwritten statement is that he "gave blood," which is not the same as receiving a blood transfusion or otherwise being exposed to another person's blood.

The Veteran reports having used intravenous drugs during his active service, but the Board finds that the greater weight of the evidence is against any such finding.  The Veteran initially denied the use of intravenous drugs (at any time), but later claimed that he used intravenous drugs in 1970 or 1971.  March 2011 VA Gastroenterology Note ("just found out he has hep c...Risk factors:  airgun vaccines; no known hx ivda or blood transfusions."); May 2011 Risk Factors for Hepatitis Questionnaire (denying presence of any risk factors, including intravenous drug use and blood transfusions).  However, in May 2014, he stated he used intravenous drugs in service, but not before or after, which gave him hepatitis.  See May 2014 Informal Conference Report.  In August 2014, he stated that he used intravenous drug use or intranasal cocaine use "during military service around 1970, 1971" .  See August 2014 Veteran Statement in Support of Claim.  However, the Veteran did not enter military service until 1972.  Moreover, the Veteran's service treatment records are silent for intravenous drug use, but document the Veteran's use of other drugs and directives to discontinue their use.  See January 1974 Record of Proceedings Under Article 15 (noting violation of controlled substance policy with marijuana "in the hashish form").  The greater weight of the evidence is against finding that the Veteran used intravenous drugs during his active service.  His service records document drug use but not intravenous drug use, his initial statement denied the use of intravenous drugs entirely, his 2014 statement regarding timing indicates intravenous drug use prior to service, and his more clear and consistent statements only came during the claims process.  The Board finds that there is no in-service event consisting of intravenous drug use.

The final in-service risk factor identified by the Veteran is via immunization by air gun injector.  The Veteran has only identified this possible mode of transmission once, but in later statements and testimony he has indicated that his most likely risk factor was intravenous drug use or exposure to blood accidentally or through transfusion.  See May 2014 Informal Conference Report; August 2014 Veteran Statement in Support of Claim; August 2015 Board Hearing Tr. at 33-35.  The record also contains the August 2016 opinion of a VA examiner.  The examiner opined that it was unlikely the Veteran would have been immunized for influenza via an air gun injector and cited its recent approval as an alternative method of administration as a basis for that opinion.  The service treatment records document immunization, but not whether an air gun injector was used.  Given the Veteran's inconsistent reports on this issue and the examiner's opinion, the greater weight of the evidence is against finding that the Veteran was immunized using an air gun injector.

The Veteran's claim fails for lack of an in-service event or injury that may be associated with his present diagnosis of hepatitis C.  Shedden, 381 F.3d at 1167.

Second, even assuming the Veteran received immunization via air gun injector during his active service, the greater weight of the evidence is against finding that this was at least as likely as not the mode of his hepatitis C infection.  Rather, the Veteran has identified several other risk factors, including intravenous drug use (on one occasion indicating it occurred prior to service) and exposure to blood accidentally or through transfusion.  While the Veteran did not specify the timing of the exposure to blood, he merely stated that it occurred prior to 1992.  This leaves a wide time frame of potential post-service exposure and there is no evidence of in-service exposure.  The medical evidence also documents a post-service stab wound in the 1980s that led to hospitalization.  All of this evidence indicates that it is more likely than not that any accidental exposure to blood occurred after his active service.  See Maxson, 230 F.3d at 1333.

Again, assuming an in-service event consisting of immunization via air gun injector, the record contains a medical opinion that in-service incurrence is less likely than not.  See August 2016 VA Examiner's Opinion.  The examiner provided a thorough rationale for her conclusion, including ruling out air gun injector as the most likely means of transmission despite acknowledging that such transmission is "biologically plausible."  Id.  The Board finds that the examiner's opinion has probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges the Veteran has submitted for consideration his belief that his hepatitis C was caused by in-service event or injury.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a condition only diagnosable through sophisticated testing, are not competent evidence of the etiology of the Veteran's hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Board finds that the greater weight of the evidence is against the in-service element of the Veteran's service connection claim.  Moreover, even assuming the in-service element is met by the in-service immunization (purportedly by air gun injector), the etiological evidence of record is against finding that the current hepatitis C is linked to that in-service event.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for hepatitis C is denied.

V.  Service Connection:  Heel Spurs

The Veteran has alleged entitlement to service connection for a foot condition, including pes planus (for which he has been granted service connection).  His current diagnoses also includes heel spurs.  

With respect to the foot disability claim, the Board notes that the record reflects both an in-service event or injury and a current disability.  See, e.g., December 1972 Service Treatment Records (noting pain in left leg); April 1973 Service Treatment Records (documenting injury to left leg and ankle); December 1973 Service Treatment Records (documenting injury to left ankle); January 1973 Service Treatment Record (diagnosing "flat feet" and noting a prescription for arch supports in an attempt to alleviate painful feet); August 2012 Physician's Certificate (diagnosing "flat foot, spur at the Achilles' attachment"); January 2011 VA Radiology Report (diagnosing "moderate sized spur at the Achilles attachment" of the left foot); see also July 2011 VA Radiology Report ("There is also spurring at the attachment of Achilles tendon to the calcaneus bilaterally.").

The determinative issue for direct service connection for heel spurs, then, is whether there is a causal nexus between an in-service injury or disease and the current disability.  Shedden, 381 F.3d at 1167.

As discussed in the Board's December 2015 Remand, the Veteran had not had a VA examination on this issue and the record contained no other etiological evidence linking the Veteran's heel spurs to his foot/lower leg injuries in active service.  Pursuant to the Board's remand, the RO provided the Veteran with an examination and obtained medical opinions addressing the left and right heel spurs.  An August 2016 VA Examination Report documents the July 2016 VA examination at which right and left foot bone spurs were diagnosed.

An August 2016 VA examiner's opinion contains a thorough review of the Veteran's medical history, including in-service injuries, and current condition.  The VA examiner opined (in separate opinions addressing the left and right heel spurs) that the Veteran's diagnosed heel spurs were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the service records noted flat feet, but not heel spurs.  She further noted that the first medical evidence of heel spurs was in a January 2011 x-ray report.  She also noted that there were "very few entries of foot or chronic heel pain" prior to 2011.  She noted that heel spurs may be caused by a "strain of muscle or ligament", but also that heel spurs are "highly prevalent in older people."  She cited medical literature supporting her conclusions, including that aging and excessive weight "may be important factors affecting...the increasing of spur formation."

The Board finds this opinion thorough and convincing, so entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that this Veteran is not competent to provide medical evidence regarding the etiology of his heel spurs.  Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  In any case, he did not offer any specific opinions regarding the etiology of the diagnosed heel spurs, rather than general testimony regarding onset of pain, in-service events, and a general belief that there is some causal relationship.  See, e.g., August 2015 Board Hearing Tr. at 18-27.  His statements have no probative value in favor of finding a causal nexus.

Therefore, the only probative evidence on the nexus element of his direct service connection claim is the negative August 2016 opinion of the VA examiner.

The AOJ also obtained a secondary service connection opinion.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The VA examiner opined that it is less likely than not that his heel pain was aggravated beyond its natural progression due to his service-connected pes planus or the left ankle strain.  See September 2016 VA Examiner's Opinion.  She opined that it is less likely than not that the calcaneal spurs are associated with his pes planus or a left ankle strain.  She explained that the pathophysiology of plantar calcaneal heel spurs is poorly understood, but that they "appear to be associated with obesity, osteoarthritis, and aging process."  She noted that it is not clear whether spur formation is due to longitudinal traction of the plantar tissues or an adaptive response to vertical loading/compression.  She also referenced medical literature on the subject.

This opinion weighs heavily against finding that the Veteran's bilateral heel spurs may be associated with his service-connected pes planus.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinion provides specific reasons why either aggravation or causation are likely under the facts of this case.  Although the Veteran did not raise this issue, the Board finds that the greater weight of the evidence is against finding that the Veteran's bilateral heel spurs were caused by or aggravated by his service-connected pes planus or any other service-connected condition.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for heel spurs is denied.
VI.  Service Connection:  Bunion Deformity

The RO separated the Veteran's claim of entitlement to service connection for a foot disability into several separate claims, including entitlement to service connection for pes planus, for heel spurs, and for a bunion deformity.  The bunion deformity claim was inferred from a statement by an x-ray technician indicating the presence of a bunion deformity.  See July 2011 VA Radiology Report ("There appear to be very mild bunion deformities involving both feet.  There is also spurring at the attachment of Achilles tendon to the calcaneus bilaterally.").

The Veteran had a follow-up podiatry consult in October 2011 in which the patient denied a bunion deformity and no bunion deformity was diagnosed.  In developing this claim, the RO obtained a thorough medical opinion regarding the Veteran's current foot disabilities and specifically requested an opinion regarding the presence of any bunion deformities.  See September 2016 VA Examination.

The September 2016 VA examiner noted the medical reports from July and October 2011 discussed above and further noted that the July 2016 VA Examination confirmed the October 2011 findings of no bunion deformity.  The examiner noted that X-ray imaging further supported the lack of a diagnosis and the lack of any finding of bunion deformity.

Based on these findings and the lack of any specific allegation by the Veteran, the Board finds that the Veteran does not have, and has not had during the appeal period, a disability consisting of a bunion deformity.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because there is no persuasive evidence suggesting the Veteran has a disability diagnosed as a bunion deformity, the criteria for establishing service connection have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for a bunion deformity is denied.

VII.  Increased Rating:  Bilateral Hearing Loss

The Veteran is appealing the original assignment of a disability evaluation for bilateral hearing loss following award of service connection, so the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.
In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results of his own.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered his subjective complaints in light of the medical evidence of record.

The record contains the results of three VA audiological examinations.

On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
50
LEFT
10
5
15
20
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The February 2011 testing resulted in puretone threshold averages (1000 to 4000 Hz) of 41.25 decibels for the right ear and 16.25 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level I hearing and for the left ear is level I hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.  

On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
55
65
45

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The examiner opined that the tests were valid for rating purposes and that the use of speech discrimination score was appropriate for this Veteran.

The September 2013 testing resulted in puretone threshold averages (1000 to 4000 Hz) of 21.25 decibels for the right ear and 45 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level II hearing and for the left ear is level II hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.  
On the authorized audiological evaluation in July 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
70
45
LEFT
15
15
20
30
25

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The examiner opined that the tests were valid for rating purposes and that the use of speech discrimination score was appropriate for this Veteran.

The July 2014 testing resulted in puretone threshold averages (1000 to 4000 Hz) of 48.75 decibels for the right ear and 22.5 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level II hearing and for the left ear is level II hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.  

An October 2015 VA Audiology Consult documented "slight to mild" sensorineural hearing loss in the left ear and "slight to severe rising to mild" sensorineural hearing loss in the right ear.  Specific audiological results were not included.  The exam also revealed speech discrimination of 100 percent in the right ear and 96 percent in the left ear.

In short, the results of audiological testing indicate, at most, there is level II hearing in both ears which does not warrant a compensable rating.  The Veteran should understand that, for a compensable rating, he would have to have significantly worse hearing in one or both ears (e.g. level III hearing in one ear and level IV hearing in the other or at least level V hearing in one ear).

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the appeal period.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

VIII.  Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture during the period under consideration is adequately contemplated by the applicable schedular rating criteria, which have been discussed above with respect to the issue on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating, but has argued that his difficulties hearing and understanding speech (including, for example, the television) warrants a compensable rating.  See, e.g., August 2015 Board Hearing Tr. at 13-14.  In any case, the Board has considered whether the criteria for higher schedular ratings were met, but, as discussed in the merits section above, the Veteran's symptoms most closely approximate, and are adequately described by, the rating criteria for the assigned ratings.  The Board finds no evidence that his occupational and functional impairments were greater than those with symptoms of the same or similar type and severity.  

In particular, the subjective factors endorsed by medical professionals and (according to the Veteran) not captured by the objective rating criteria include:  "cannot hear his wife speaking from another room, needs to have the surround sound of his TV on" (July 2014 VA exam) and unable to hear well in noisy environments and needing to play TV and music at high volume (September 2013 VA exam).  The Board notes that the Veteran's objective testing results (including speech discrimination scores) reflect hearing considerably better than warrants a compensable rating under the objective criteria.  Moreover, as the United States Court for Veterans Claims has recognized, "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech".  Doucette v. Shulkin, -- Vet.App. --, 2017 WL 877340 *5 (Mar. 6, 2017).  The Veteran has primarily alleged that a compensable rating is warranted because of his difficulties hearing and discerning speech, particularly in noisy environments.  These functional effects are contemplated by the schedular rating criteria, so do not warrant extraschedular consideration.  Id.

The Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  

IX.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in January 2011, May 2011, September 2012, and August 2013.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also been notified of the legal criteria and evidentiary requirements in rating decisions and statements of the case issued by the RO.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  After his hearing, the Veteran did submit medical evidence, including private medical records dated from 1991 to 2013 (most of the records do not identify the provider, although some note the name of a family practice at the top or of Dr. W. who was part of a family practice).  Although the Veteran indicated he received treatment from a private provider in the 1970s whose records are not associated with the claims file, the Veteran stated that he would provide copies of those records.  See August 2015 Board Hearing Tr. at pp. 29-31.  VA requested on several occasions that the Veteran supply those records, but he has not provided the records or an authorization permitting VA to attempt to obtain the records.  See August 2016 VA Notice Letter; September 2016 VA Notice Letter.  There were no records dated prior to 1991 in the package the Veteran submitted after his hearing.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran underwent relevant VA examinations in February 2011, September 2013, July 2014, and July 2016.  The record also contains August and September 2016 opinions from the July 2016 VA examiner.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged the examinations were inadequate.  

The Veteran has not had a VA examination with respect to his diabetes.  However, as discussed in the substantive analysis above, the record contains no indication of the in-service symptoms or diagnosis alleged by the Veteran or that his current diabetes may be related to any other in-service event or injury.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The evidence does not warrant a VA examination on the current record.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for plantar calcaneal heel spurs is denied.

Entitlement to service connection for a bunion deformity is denied.

Entitlement to an initial, compensable rating for service-connected bilateral hearing loss is denied.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


